In a summary proceeding brought pursuant to section 330 of the Election Law: (a) to permanently *678restrain distribution by the respondents Seidman et al. of any literature describing themselves as the regular candidates of the Democratic party for the position of Assemblyman and certain party positions in the First Assembly District, Kings County, to be voted upon at the forthcoming primary election of said party to be held June 2, 1964; and (2) for other incidental relief, the parties cross-appeal as follows from an order of the Supreme Court, Kings County, dated April 30, 1964, which, on said respondents’ motion, inter alia dismissed the petition for lack of jurisdiction, without prejudice to the institution of “ a plenary action in a form prescribed by law ”: (1) The petitioners appeal from so much of the order as dismissed the petition. (2) The respondents Seidman et al. appeal from the order insofar as it failed to grant to them a declaratory judgment and injunction against certain of the petitioners’ acts, as demanded in said respondents’ answer to the petition. Order, insofar as appealed from by the respective parties, affirmed, without costs. A summary proceeding under section 330 of the Election Law does not lie for the purposes set forth in the petition. Beldoek, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.